Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 7 and 9 to 13 are allowed.  The corrected notice of allowance is in response to a printer rush request to correct the priority claim.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Zhang, et al. (U.S. Pre-Grant Publication 2006/0003823 A1).  Zhang pertains to managing groups of characters in a virtual environment based on group characteristics rather than individual characteristics.  The presently claimed invention pertains to an input interface that receives an instruction for an arrangement position in a virtual game space of a player character associated with a player; storing, in addition to a predetermined instruction command, the arrangement position of the player character and an arrangement position in the virtual game space of another character different from the player character; and arranging, based on the arrangement position of the player character and the arrangement position of the other character, the player character and the other character in the virtual game space, updating and storing the arrangement position of the player character when receiving, with the input interface, an instruction to move the arrangement position of the player character, and executing the instruction command stored in the memory in order to form a group between the player character and the other character when the player character and the other character are arranged within a predetermined range by at least one of the update of the arrangement position of the player character and update of the arrangement position of the other character.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.